TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00194-CV



     The University of Texas at Austin and The University of Texas System, Appellants

                                                   v.

                Greg Abbott, Attorney General for the State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
           NO. GN300152, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This Court abated this appeal on October 3, 2003 and remanded the cause so that the

parties could present arguments to the district court concerning the effect of a new statute on that

court’s judgment regarding an open records request. By motion, appellants assert that they have

settled their claims against the attorney general. Appellants ask that we dismiss the appeal, certifying

that the motion is unopposed. We reinstate this appeal, grant the motion, and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellants’ Motion

Filed: October 5, 2006